Per curiam.

This case is before us on error from the District Court denying petition for an injunction, asking to enjoin the Staté Board of Medical Examiners from the hearing and determination of a complaint, filed against the plaintiff in error, charging him with the publication of an advertisement relative to sexual diseases. Within the few days after the refusal of.the injunction in this case, the Medical Board heard and determined the complaint in question and revoked the license of Dr. Chenoweth.
That case has been decided at this term of court, Chenoweth v. State Medical Board, post, No. 7177, 141 Pac. 132. Under this state of facts it can serve no useful purpose to proceed further with this case which for such reason is dismissed.

En banc.